EXHIBIT 10.1
November 9, 2010
Matthew J. During, MD, DSc
Professor and Director
The Ohio State University
Human Cancer Genetics Program
BRT 912, 460 West 12th Street
Columbus, OH 43210
Dear Dr. During:
Reference is hereby made to the Consulting Agreement, dated as of October 1,
1999, by and between you and Neurologix, Inc. (the “Company”), as amended on
October 8, 2003, April 30, 2004, June 27, 2006, October 1, 2007, October 3, 2008
and August 31, 2009 (the Consulting Agreement, as amended to date, is hereafter
referred to as the “Consulting Agreement”). Capitalized terms used herein but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Consulting Agreement.
As you are aware the term of the Consulting Agreement ended on September 30,
2010. Notwithstanding such termination the Company desires to continue without
interruption your relationship as a consultant to the Company on the terms and
conditions set forth in the Consulting Agreement. In connection therewith the
Company is sending you this letter (this “Amendment”) in order to properly amend
the Consulting Agreement, effective as of September 30, 2010, as follows:
1. Section 4 of the Consulting Agreement is amended and restated, effective as
of September 30, 2010, to read as follows:
“4. Term and Termination. The term of this Agreement shall end on September 30,
2011, unless earlier terminated for cause (including any breach of any agreement
between the parties) by either party upon thirty (30) days’ prior written notice
to the other party; provided, that, the Consultant’s obligations set forth in
Sections 3(c), 5 and 7 of this Agreement shall survive any such termination and
the Company’s obligations set forth in Sections 3(a) and 3(b) of this Agreement
with respect to services rendered by the Consultant during the term of this
Agreement shall survive any such termination.”
2.      (a) Except as amended by the terms of this Amendment, all of your and
the Company’s respective rights and obligations under the Consulting Agreement
and the related Confidentiality, Proprietary Information and Inventions
Agreement, dated as of October 1, 1999, between yourself and the Company, shall
be deemed preserved by this Amendment, without modification or reduction, and
shall be deemed to have continued uninterrupted and unimpaired from and after
September 30, 2010.
(b) You acknowledge and confirm that the representations and warranties made by
you in Section 6 of the Consulting Agreement are true and correct as of the date
of this Amendment.

 

 



--------------------------------------------------------------------------------



 



3. This Amendment shall be governed by, and construed pursuant to, the laws of
the State of New York applicable to agreements made and to be performed wholly
within such State.
4. This Amendment may be executed in one or more counterparts, each of which
shall be considered an original instrument, but all of which shall be considered
one and the same agreement. This Amendment may be executed by, and become
effective upon, the delivery by facsimile or e-mail (in .pdf format) of copies
of the signatures of the parties hereto.
Please indicate your acceptance of the foregoing by signing below.
Very truly yours,

          NEUROLOGIX, INC.
      By:   /s/ Marc L. Panoff         Marc L. Panoff        Chief Financial
Officer        ACCEPTED AND AGREED:
      /s/ Matthew J. During       Dr. Matthew During           

 

 